El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los peticionarios y las personas por ellos representadas fueron nombrados por los Presidentes respectivos de las Cá-*106maras legislativas para prestar servicios en ellas como em-pleados temporeros, a partir del primero de julio de 1938.. Se dispuso que los sueldos correspondientes fuesen pagados-con cargo a la partida de “Imprevistos” consignada para cada una de las Cámaras legislativas en la Ley de presu-puesto general de gastos para el sostenimiento del Gobierno-Insular para el año fiscal 1938-39. Desde la expresada fe-cha y basta el 31 de octubre siguiente, dichos empleados pres-taron sus servicios y recibieron mensualmente la compensa-ción fijádales por los Presidentes de los cuerpos legislativos, A partir del mes de noviembre siguiente, y hasta el 26 de-abril de 1939, las personas así nombradas continuaron de-sempeñando sus respectivos cargos sin recibir el pago de sus salarios, por haberse negado el Auditor de Puerto Eico a expedir los correspondientes libramientos de pago, basando-su negativa en una opinión del Procurador General y en la sentencia dictada por esta Corte en el caso de Ortiz Reyes v. MacLeod, 56 D.P.R. 871.
En vista de la actitud asumida por el auditor, la Asam-blea Legislativa de Puerto Eico aprobó la Ley núm. 9, de 3: de abril de 1940 (pág. 297), titulada como sigue: “Para ra-tificar y convalidar las actuaciones del Presidente del Senado-de Puerto Eico y el Speaker de la Cámara de Eepresentantes de Puerto Eico al designar como designaron, so color de au-toridad, los empleados temporeros del Senado y la Cámara de Eepresentantes de Puerto Eico con cargo a las partidas de imprevistos de dichos cuerpos legislativos, año económico 1938-39; haciendo suyas la Asamblea Legislativa de Puerta Eico dichas actuaciones, considerándolas como si en su opor-tunidad las hubiera autorizado por ley, y/o reconociendo la obligación moral de El Pueblo de Puerto Eico de pagar Ios-servicios así prestados por los referidos empleados; y para que el pago del importe de dichos servicios así prestados desde el primero de noviembre de 1938 hasta el 26 de abril de 1939, ambos inclusive, sea efectuado por el Auditor y el *107Tesorero de Puerto Rico según se expresa en esta ley, nna vez se dicte resolución en remedio declarativo por corte com-petente en cnanto a la validez de leyes curativas o remedia-les aprobadas por la Asamblea Legislativa de Puerto Rico; asignando los fondos necesarios a tal objeto, y para otros fines.”
De conformidad con la citada ley, los secretarios respec-tivos del Senado y de la Cámara de Representantes remitie-ron al auditor las nóminas para el pago de los servicios pres-tados por dichos empleados, cuya compensación total desde noviembre 1, 1938, hasta abril 26, 1939, fué consignada en la citada ley núm. 9, siendo devueltas las nóminas por el auditor, alegando que la sección 3 de la citada ley prescribe que el pago a dichos empleados no deberá hacérse hasta que una corte competente dicte una sentencia declaratoria sosteniendo' su validez, y que esa condición no se había cumplido todavía. Con tal motivo, se presentó en la corte inferior la demanda de este caso en solicitud de un decreto declaratorio de que la citada ley núm. 9 es constitucional. El caso quedó sometido' a la consideración de la corte sentenciadora mediante una estipulación oportunamente aprobada por dicho tribunal, en la que los querellados admitieron todos los hechos alegados^ en la petición o demanda y solicitaron ambas partes que se resolviese: (a) si la Asamblea Legislativa de Puerto Rico tiene facultad para aprobar leyes reparadoras (curative statutes) ; y (b) si la ley núm. 9, aprobada el 3 de abril de 1940,. es eficaz para obligar a los querellados a verificar los pagos-prescritos por dicha ley.
El 12 de mayo último la corte inferior, por los fundamen-tos expuestos en la opinión que unió a los autos, dictó la si-guiente sentencia:
“Por los fundamentos de la opinión unida a los autos, se declara válida la ley núm. 9 de la Cuarta Legislatura Ordinaria de la Décimocuarta Asamblea Legislativa de Puerto Rico, aprobada el día 3 de abril de 1940, con excepción de la disposición de dicha ley que-se copia a continuación y se declara nula:
*108“ ‘. con excepción de que los pagos que por ella se decretan no se liarán efectivos basta tanto se dicte resolución en remedio declarativo por corte competente en cuanto a la validez de leyes repa-radoras o remediales (curative statutes) aprobadas por la Asamblea Legislativa de Puerto Rico;’
“Dada en San Juan, Puerto Rico, boy día 12 de mayo de 1941.
(Fdo.) Jorge L. Córdova
Juez de Distrito.”
La contención de los apelantes descansa en el párrafo un-décimo del artículo 34 de la Ley Orgánica, que dice:
“La Asamblea Legislativa prescribirá por ley el número, deberes y remuneración de los funcionarios y empleados de cada Cámara; y ningún pago con fondos del Tesoro por servicios a la Asamblea Legislativa, se bará ni se autorizará en modo alguno a favor de ninguna persona, a no ser un funcionario o empleado en servicio activo elegido o nombrado en cumplimiento de la ley.”
Ante tan terminante precepto, no cabe dudar que los Presidentes de una y otra Cámara asumieron una facultad expresamente conferida a la Asamblea y no a ellos, y por consiguiente realizaron un acto nulo por inconstitucional. De igual modo es incuestionable que la Asamblea, de conformidad con el mismo precepto, pudo originalmente prescribir por ley el número, deberes y remuneración de los peticionarios y delegar en sus presidentes la facultad de nombrarlos para sus cámaras respectivas.
Siendo ello así, la próxima cuestión a determinar es si pudiendo la Asamblea originalmente aprobar tal ley, puede también, mediante una lej^ reparadora (curative act) conva-lidar el acto que en violación de la Carta Orgánica realiza-ron sus presidentes. No existe precepto alguno en la Ley Orgánica ni en ninguna otra que lo .prohíba. Por el contra-rio, la regla prevaleciente tanto en los Estados como en el Gobierno Federal es al efecto de que el poder legislativo puede aprobar cualquier ley reparadora (remedial statute) convalidando una ley o actuación, siempre que dicha legisla-tura originalmente hubiese podido aprobar la legislación con-*109validada y siempre que la ley reparadora no menoscabe obli-gaciones contractuales ni derechos adquiridos (vested rights) al amparo de una legislación anterior. Stranger v. City of Bridgeport, 116 A.L.R. 1031; Eaton v. Davis, 10 S. E. (2) 893, citado por los apelados; 5 Cornell Law Quarterly, 66-67; 51 H. L. R. 1073, y muy especialmente el reciente caso de Swayne & Hoyt, Ltd. v. U. S., (1937) 300 U. S. 297, 301.
En el caso últimamente citado se impugnó la validez de una Orden Ejecutiva del Presidente, número 6166, a virtud de la cual dicho funcionario abolió la agencia gubernamental denominada “Shipping Board”, y transfirió sus funciones al Departamento de Comercio. Posteriormente el Congreso ra-tificó la Orden Ejecutiva del Presidente. Se alegaba por la apelante que el Congreso carecía de poderes para delegar en el Presidente la facultad de hacer dicha' transferencia y que al así actuar el Presidente, infringió la Constitución. Besol-viendo la cuestión planteada, la Corte Suprema de Estados Unidos, por voz de su hoy Juez Presidente Sr. Stone, dijo:
“Es innecesario resolver si fné eficaz o no la transferencia veri-ficada por medio de la Orden Ejecutiva, pues opinamos que como el Congreso tenía la facultad de abolir el Shipping Board y disponer que sus funciones fuesen ejercitadas por el Secretario, tenía también la facultad para convalidar y ratificar las actuaciones del Presidente en el sentido indicado, aunque dicho funcionario hubiese llevado a cabo la transferencia mediante una orden ejecutiva nula.
“Está establecido que el Congreso, a través de una ley que por cualquier otra razón no sea inapropiada, puede ratificar actos que originalmente hubiera podido autorizar.” (Citas.)
La ley núm. 9 de 1940, al ratificar las actuaciones nulas de los Presidentes de las Cámaras legislativas, no menos-cabó derechos contractuales ni derechos adquiridos al amparo de una legislación anterior, pues El Pueblo de Puerto Rico, única entidad que podría aparentemente resultar perjudicada por dicha ley, no tiene ningún derecho a beneficiarse del tra-bajo de los peticionarios sin la debida compensación.
*110Por último, convenimos con la corte sentenciadora en que aquella parte de la ley núm. 9 de 1940 que requiere como condición precedente a sil vigencia que sn constitncionalidad sea previamente sostenida por nna corte de jurisdicción com-petente, es inconstitucional por constituir una indebida dele-gación del poder legislativo al judicial.
Opinando como opinamos que la ley núm. 9 de 1940 es válida con excepción del párrafo últimamente indicado — cuya inconstitucionalidad no afecta el resto de la ley — procede la, confirmación de la sentencia apelada.